                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT ULLOA,                                      Case No. 18-cv-03019-HSG (PR)
                                                        Plaintiff,
                                   8
                                                                                            JUDGMENT
                                                 v.
                                   9

                                  10     C. JACOBSEN, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the Order Granting Motion for Summary Judgment, judgment

                                  14   is entered in favor of Defendants and against Plaintiff.

                                  15

                                  16          IT IS SO ORDERED.

                                  17   Dated: 1/21/2020

                                  18
                                  19
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                  20                                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
